Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
Applicant's election with traverse is acknowledged.  However, the traversal of the restriction requirement is unconvincing for the following reasons:
MPEP Chapter 800 as modified by MPEP1504.05 governs restriction practice in designs.  The issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made. Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other.  MPEP 1504.05.II.
The obviousness standard under 35 U.S.C. 103(a) must be applied in determining whether multiple embodiments may be retained in a single application.  See MPEP § 1504.03.  That is, it must first be determined whether the embodiments have overall appearances that are basically the same as each other. If the appearances of the embodiments are considered to be basically the same, then it must be determined whether the differences are either minor among the embodiments and not a patentable distinction, or obvious to a designer of ordinary skill in view of the analogous prior art.  If embodiments meet both of the above criteria they may be retained in a single application.  If embodiments do not meet either one of the above criteria, restriction must be required.  It should be noted, that if the embodiments do not have overall appearances that are basically the same, restriction must be required since their appearances are patentably distinct. In such case it doesn’t matter for restriction purposes, if the differences between the appearances of the embodiments are shown to be obvious in view of analogous prior art.  MPEP 1504.05.II.
In this case, the appearances of the various embodiments are considered by the examiner to be basically the same.  However, the different shapes and configurations of the Suspension Mechanism With Partial Rim are deemed so divergent in appearance that the differences are held to be NOT minor and NOT obvious to a designer of ordinary skill in view of the analogous prior art.  Because both criteria set forth Accordingly, the restriction requirement is made FINAL.
Per the election this application has been examined.  Note is made of the election by applicant of the design shown in Group I (Figs. 1.1-1.7).  Accordingly, the design shown in Group II (Figs. 2.1-2.7) stands withdrawn from further prosecution before the Examiner.  37 CFR 1.142(b). The drawings figures and figure descriptions in Group II have been canceled.
Specific Rebuttal of Applicant’s Points
Applicant argues that examiner “did not include a brief explanation of the difference between the appearances of the embodiments that render them patentably distinct.” Examiner can understand where a description of greater detail might have been helpful to the applicant, examiner did however meet the requirements by stating “The differing configurations create(s) patentable distinct designs.”
Applicant next argues the reasoning for why the two identified embodiments should remain together based on the look and configurations of each. Examiner does not find the argument convincing, and in fact finds that the applicant further identifies reasons as to why the two embodiments must be restricted. The first embodiment discloses a mutli-faceted body where one facet is open, exposing the next “layer” of the design. The second embodiment shows this same facet area of the design “closed,” and thus the next “layer” being hidden from the viewer. This created patently distinct designs. The ordinary observer would not mistake one form the other.
Finally, applicant argues that examiner did not present prior art that “included any mechanism having a hexagonal core.” Examiner is not required to present prior art of an exacting visual similarity to the claimed design when considering whether to restrict the claimed design. Prior art represents examples of designs similar in nature or appearance to the claimed design. Applicant suggests that the hexagonal nature of the design makes both embodiments unique and thus they should remain together in the application. Examiner disagrees, again pointing to the difference between the two embodiments. It is possible for a design to be unique in comparison to the prior art AND unique in its appearance from its co-pending design contained the same application.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in State of Israel on 5/14/20.  It is noted, however, that applicant has not filed a certified copy (original with seal, as applicable) of the Israeli application as required by 35 U.S.C. 119(b).
Specification
A. The specification language in the specification, following the figure descriptions, that reads [the shadings in the reproductions represent contours only and do not illustrate an ornamentation or decoration on the surface of the product.  ] is objected to and has been canceled by examiner. Descriptions of surface shading are unnecessary because line shading and contour lines are recognized by the public to be an aid to understanding surface appearance and contours of a claimed design, and as such form no part of the claim, per se.
B. The broken line statement has been amended by examiner for clarity and punctuation to read:
-- The broken line showing is included for the purpose of illustrating portions of the “article” and forms no part of the claimed design.  --
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at George.kirschbaum@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
     Facsimile to the USPTO's Official Fax Number (571-273-8300)
     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2913                                                                                                                                                                                                        
January 29, 2022